Citation Nr: 0012676	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99 01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service with the Philippine Scouts 
from May 1946 to March 1949.  He died in January 1986; the 
appellant is his widow.

This case has previously been considered by the Board of 
Veterans' Appeals (Board) on two separate occasions.  By 
February 1990 decision, the Board denied service connection 
for the cause of the veteran's death, finding that the 
diseases which caused his death, cor pulmonale and chronic 
lung disease, were first clinically manifest many years after 
the veteran's separation from active service.  

In March 1992, the appellant sought to reopen her claim by 
submitting additional evidence.  By May 4, 1994 decision, the 
Board reopened her claim and denied service connection for 
the cause of the veteran's death on the merits.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (the Court).  By May 10, 1995 
memorandum decision (No. 94-416), the Court affirmed the 
Board's May 1994 decision.

The appellant, once again, seeks to reopen her claim.  This 
current matter comes to the Board from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO) which declined to reopen the claim of 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  By May 10, 1995 memorandum decision, the Court affirmed 
the Board's May 1994 denial of the appellant's claim of 
service connection for the cause of the veteran's death.

2.  Evidence received since the Court's final decision in May 
1995 is either cumulative or patently incredible, and thus 
does not provide a new factual basis on which to reopen the 
claim of service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The May 10, 1995 Court decision, which affirmed the 
Board's denial of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. §§ 7291, 7292 (West 
1991 & Supp. 1999).

3.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that in July 1985, the veteran 
submitted an informal claim of service connection for several 
disabilities, including asthma, which he contended had been 
incurred in service.  The RO responded in August 1985 by 
mailing him an application form to complete and by providing 
him with further information concerning VA benefits.  He 
failed to respond.

The record contains the veteran's death certificate which 
shows that he died in January 1986 of "cor pulmonary chronic 
lung disease."  At the time of his death, service connection 
was not in effect for any disability.  

In February 1987, the appellant submitted a claim of service 
connection for the cause of the veteran's death, claiming 
that he had been treated for asthma and pulmonary 
tuberculosis (PTB) both in service and following service.  
The RO attempted to obtain the veteran's service medical 
records, but was advised by the National Personnel Records 
Center that no records were on file, having possibly been 
destroyed by fire.  Subsequent attempts to obtain records 
from alternative sources were unsuccessful.

By March 1989 rating decision, the RO denied the appellant's 
claim.  She appealed the RO determination and by February 
1990 decision, the Board denied her appeal on the basis that 
neither cor pulmonale nor chronic lung disease was shown to 
have been incurred in or aggravated by service and could not 
be presumed to have been so incurred.  The Board also 
concluded that a disability incurred in or aggravated by 
service did not cause or contribute substantially or 
materially to the cause of the veteran's death.

In March 1992, the appellant sought to reopen her claim by 
submitting additional evidence, consisting of a March 1992 
statement from V. Estrada, M.D., to the effect that she 
treated the veteran during 1949, 1950 and 1960 for PTB and a 
heart ailment.  By rating decision in March 1992, the RO 
again denied the appellant's claim and she duly appealed the 
RO determination.

In her June 1992 substantive appeal, the appellant claimed 
that the veteran had received medical treatment for 
conditions which resulted in his death within three years of 
his separation from active service, including from Dr. 
Vincente Sta. Maria.  In light of her statements, in January 
1993, the Board remanded the matter to the RO for the purpose 
of assisting the appellant in the development of facts 
pertinent to her claim.  Attempts by the RO to obtain 
treatment records from the medical professionals the 
appellant had identified were unsuccessful.  Dr. Sta. Maria 
responded that no records were available as his house burned 
down in May 1983.

By May 4, 1994 decision, presuming the credibility of the 
statement from Dr. Estrada, the Board reopened the 
appellant's claim of service connection for the cause of the 
veteran's death.  In considering the claim on the merits, the 
Board noted that the statement from Dr. Estrada, written more 
than 40 years after treatment commenced, lacked any 
corroborating clinical documentation and was apparently based 
on nothing more than memory.  Discounting her statement, the 
Board found that the record contained no persuasive evidence 
which showed that the veteran had heart disease or a chronic 
lung condition, to include active PTB, until many years after 
service.  Furthermore, it was noted there was no objective 
evidence demonstrating a relationship between chronic lung 
disease and cor pulmonale of recent vintage and the veteran's 
period of active service.  Based on the foregoing, the Board 
determined that the preponderance of the evidence clearly 
favored the conclusion that the pulmonary/heart disease 
causing the veteran's death was unrelated to his active 
service.  The appellant appealed the Board's decision to the 
Court.  By May 1995 memorandum decision ([redacted]), the 
Court affirmed the Board's decision.

The appellant thereafter sought on several occasions to 
reopen her claim.  According to an October 1997 Report of 
Contact, she and her daughter visited the RO for the purpose 
of attending a hearing.  She indicated that she had no 
evidence to submit as all of the veteran's hospital records 
"were burned or just unavailable for some reason."  She was 
advised of the evidence necessary to reopen her claim.

In October 1997, she submitted a February 1987 statement from 
Dr. Sta. Maria, to the effect that the veteran had been his 
patient from January 1950 to 1955 and that during that 
period, he treated him for asthma and a cardiac condition.  

Also submitted was an October 1997 statement from a private 
physician to the effect that the veteran was under his care 
in January 1986 for shortness of breath from cor pulmonale 
and chronic lung disease.  The RO subsequently contacted that 
physician, who submitted treatment records dated from June 
1980 to January 1986, showing treatment for disabilities such 
as PTB, bronchitis, and cor pulmonale.

By June 1998 rating decision, the RO denied the appellant's 
claim, finding that new and material evidence had not been 
submitted.  She appealed the RO determination, again claming 
that the veteran had been treated by Drs. Sta. Maria and 
Estrada for PTB within the regulatory presumptive period.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Also, if a veteran had 90 days or more of wartime service, 
and if pulmonary tuberculosis is manifested to a compensable 
degree within three years following discharge from service, 
it will be considered to have been incurred in service.  Id.  
However, a diagnosis of active pulmonary tuberculosis by a 
private physician on the basis of an examination, 
observation, or treatment will not accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

A three-step analysis must be performed when a claimant seeks 
to reopen a previously denied claim.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

The Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in May 1995.

This additional evidence consists of (1) statements presented 
by the appellant to the effect that the veteran was treated 
for PTB and heart disease in service and shortly thereafter, 
(2) a February 1987 statement from Dr. Sta. Maria, and (3) 
private medical records showing treatment for various 
conditions, including asthma and cor pulmonale in the 1980s.  
The Board has carefully considered this additional evidence, 
but finds that it is not new and material sufficient to 
reopen the claim of service connection for the cause of the 
veteran's death.  

With respect to the statements of appellant that the veteran 
was treated for PTB and heart disease in service and shortly 
thereafter, the Board finds that such statements are 
cumulative or reiterative of other statements previously 
considered by the RO, the Board, and the Court at the time of 
the prior decisions.  Simply put, the current assertions 
contain essentially the same contentions as those which were 
previously considered.  Thus, such evidence is clearly not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Moreover, the Board notes that as the record does not 
establish that appellant possesses a recognized degree of 
medical knowledge, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu, 2 Vet. App. at 
494.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  

Regarding the private medical records dated from 1980 to 1986 
showing that the veteran was treated for PTB and cor 
pulmonale many years following service, the Board finds that 
while this evidence is "new" in the sense that it is not 
duplicative of past evidence of record, it is not material 
because the information contained in this medical certificate 
is not probative of the issue at hand; namely, whether any of 
the veteran's disabilities which caused his death were of 
service origin.  Simply put, this evidence does not present a 
new factual basis upon which to reconsider the appellant's 
claim.  It is relevant only as to state of the veteran's 
conditions for which he was treated many years after his 
separation from active service.  It does not bear directly 
and substantially upon the specific matter under 
consideration, again, whether these disabilities were 
incurred in or aggravated by service, or became manifest 
within the applicable presumptive period following service.  
Thus, this evidence is not material and cannot serve to 
reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

Finally, regarding the February 1987 statement from Dr. Sta. 
Maria to the effect that he treated the veteran from 1950 to 
1955 for asthma and a cardiac condition, the Board finds that 
this evidence is not new and material to reopen the claim.  
First, Dr. Sta. Maria does not render a diagnosis of active 
PTB or otherwise indicate that his findings were based on any 
clinical, X-ray or laboratory studies.  See 38 C.F.R. § 
3.374.  Moreover, he does not specify when during the period 
he reported he treated the veteran (from 1950 to 1955) that 
he diagnosed asthma or a cardiac condition.  Thus, the Board 
finds that this evidence does not bear directly and 
substantially on the specific matter under consideration, 
again whether the claimed heart and lung conditions were 
incurred in or aggravated by service or were shown to a 
compensable degree within the applicable presumptive period 
following service.  As such, this evidence is not material 
and cannot serve to reopen the claim.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156.  

In any event, the Board concludes that the presumption of 
credibility does not apply to Dr. Sta. Maria's statements in 
that they are too inherently incredible to constitute 
competent medical evidence.  The Court has made plain that 
the Board is not free to judge weight or credibility of 
evidence in circumstances such as these except to the extent 
that it may determine certain evidence to be inherently 
incredible.  See Justus, 3 Vet. App. at 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, however, Dr. Sta. Maria 
claims to remember (without the aid of treatment records to 
refresh his recollection) that he treated the veteran 32 
years earlier for asthma and a cardiac condition.  The Board 
finds such statements to be inherently incredible (especially 
since years earlier Dr. Sta. Maria indicated in writing that 
he had no records of treatment of the veteran due to a May 
1983 house fire) and observes that the Court itself in 
persuasive, single-judge memorandum decisions has determined 
on at least two prior occasions that Dr. Sta. Maria's medical 
opinion based on his recollection without the aid of 
treatment records was not credible medical evidence.  See 
Cruzada v. Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 
1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 
96-1259 (Ivers, J.).

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final May 1995 Court decision is 
either cumulative or inherently incredible, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has not been submitted and the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 C.F.R. § 3.156(a).

In closing, it is noted that by January 1999 determination, 
the RO found that entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
was not warranted.  Although the appellant was notified of 
this determination by February 1999 letter, she did not 
initiate an appeal therewith.  In any event, a review of the 
record indicates that a claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 has not been raised by the evidence 
of record.  See Cole v. West, 13 Vet. App. 268 (1999) 
(holding that, as to a section 1318 hypothetically "entitled 
to receive" theory, a claimant must set forth how, based on 
the evidence in the veteran's claims file, or under VA 
control, at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

